—In a proceeding pursuant to CPLR article 78 to review a determination of the Superintendent of the Green Haven Correctional Facility, dated September 17, 1991, which found the petitioner guilty of violations of certain disciplinary rules, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Benson, J.), dated March 30, 1992, which dismissed the proceeding.
Ordered that the judgment is affirmed, without cost or disbursements.
The filing of an order to show cause with the Clerk of the Supreme Court in January 1992, did not commence the instant proceeding (see, CPLR former 304). The proceeding was commenced by service of the order to show cause and petition upon the respondent in February 1992, more than four months after the determination under review. Therefore, the proceeding is time-barred (see, Matter of Ortiz v Scully, 202 AD2d 511). Sullivan, J. P., Lawrence, Pizzuto, Joy and Goldstein, JJ., concur.